DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2015/0067729 by Yoon et al. (“Yoon”).

As to claim 16, Yoon discloses a display device (Yoon, multimedia device 100, Figures 1 and 2) comprising: 
an external device interface (Yoon, external device interface module 120, Figure 2); 
a network interface (Yoon, network interface module 113, Figure 2); and 
a controller (Yoon, controller 140, Figure 2) configured to: 
acquire control information of an external device connected via the external device interface based on information received via the network interface (Yoon, If a command for entering an external input mode of a specific external device (for example, STB) 200 is received through the user interface module 180, the controller 140 searches for the external devices 200 connected with the multimedia device 100 through the same network, detects the STB of the searched external devices 200, and performs pairing with the detected STB. If the command for entering the external input mode of the STB is received, the controller 140 may access the control application previously stored in the memory 130 and implement the accessed control application to perform pairing with the STB. Figures 1 and 2, ¶ [0103]); and 
recognize the connected external device based on the control information of the external device (Yoon, If the command for entering the external input mode of the STB is received, the controller 140 may access the control application previously stored in the memory 130 and implement the accessed control application to perform pairing with the STB. Figures 1 and 2, ¶ [0103]).  
As to claim 17, Yoon discloses the display device further comprising: 
a memory (Yoon, memory 130, Figure 2) configured to store control information of the connected external device (Yoon, If the command for entering the external input mode of the STB is received, the controller 140 may access the control application previously stored in the memory 130 and implement the accessed control application to perform pairing with the STB. Figures 1 and 2, ¶ [0103]); and 
a display (Yoon, display module 150, Figure 2)(Yoon, Examples of the display module 150 include PDP, LCD, OLED, flexible display, and 3D display. Figure 2, ¶ [0084]), 
wherein the controller is further configured to: 
causing the display to display an image received via an external input terminal of the external device interface (Yoon, The display module 150 converts the video signal, the data signal, OSD signal, which are processed by the controller 140, or the video signal, the data signal, etc., which are received from the external device interface module 120, to R, G, B signals, respectively, thereby generating a driving signal. Figure 2, ¶ [0084]); 
transmitting a control signal to the connected external device based on the stored control information (Yoon, A user may control the multimedia device 100 and the external device 200 by using the remote controller 300. ¶ [0068])(Yoon, If the network interface module 113 receives the signal corresponding to the key button from the remote controller 300, the network interface module 113 transmits the received signal corresponding to the key button to the specific external device 200. As the case may be, if the received signal corresponding to the key button is the form of data that cannot be processed by the specific external device 200, the controller 140 first process the received signal corresponding to the key button to the form of data that can be processed by the specific external device 200. The network interface module 113 may transmit the signal corresponding to the motion and/or the signal corresponding to the key button to the specific external device 200 through IP network. ¶ [0110]); and 
recognizing the connected external device as a device corresponding to the stored control information based on detecting a change in the displayed image in response to the transmitted control signal (Yoon, The specific external device 200 is designed to process the signal corresponding to the coordinate value information transmitted from the multimedia device 100. The specific external device 200 processes the signal corresponding to the coordinate value information transmitted from the multimedia device 100 and determines a portion on the video data and/or the GUI data to which the coordinate value information corresponds. The specific external device 200 implements a function corresponding to the coordinate value information, and transmits the implemented result to the multimedia device 100. For example, if only the signal corresponding to the coordinate value information is transmitted from the multimedia device 100, the specific external device 200 implements a function that highlights a menu option on the GUI data corresponding to the coordinate value information, and transmits the implemented result to the multimedia device 100. Alternatively, if the signal corresponding to the coordinate value information and the signal corresponding to the key button are transmitted from the multimedia device 100, the specific external device 200 implements a specific function corresponding to the menu option on the GUI data corresponding to the signal corresponding to the coordinate value information and the signal corresponding to the key button, and transmits the implemented result to the multimedia device 100. ¶ [0112]).  
As to claim 18, Yoon discloses the display device wherein the controller is further configured to: 
search for peripheral external devices via the network interface (Yoon, If a command for entering an external input mode of a specific external device (for example, STB) 200 is received through the user interface module 180, the controller 140 searches for the external devices 200 connected with the multimedia device 100 through the same network, detects the STB of the searched external devices 200, and performs pairing with the detected STB. Figures 1 and 2, ¶ [0103]); and 
detect one or more peripheral external devices connected to an external input terminal provided in the external device interface (Yoon, If a command for entering an external input mode of a specific external device (for example, STB) 200 is received through the user interface module 180, the controller 140 searches for the external devices 200 connected with the multimedia device 100 through the same network, detects the STB of the searched external devices 200, and performs pairing with the detected STB. If the command for entering the external input mode of the STB is received, the controller 140 may access the control application previously stored in the memory 130 and implement the accessed control application to perform pairing with the STB. Figures 1 and 2, ¶ [0103]).
As to claim 19, Yoon discloses the display device wherein the controller is further configured to recognize the connected external device as being connectable to the display device among the peripheral external devices (Yoon, A user may control the multimedia device 100 and the external device 200 by using the remote controller 300. For example, if the multimedia device 100 enters an external input mode of the STB, the user may control the STB by using the remote controller 300. If the multimedia device 100 enters an external input mode of the BD player, the user may control the BD player by using the remote controller 300. If the multimedia device 100 enters an external input mode of the HTS, the user may control the HTS by using the remote controller 300. ¶ [0068])(Yoon, If a command for entering an external input mode of a specific external device (for example, STB) 200 is received through the user interface module 180, the controller 140 searches for the external devices 200 connected with the multimedia device 100 through the same network, detects the STB of the searched external devices 200, and performs pairing with the detected STB. If the command for entering the external input mode of the STB is received, the controller 140 may access the control application previously stored in the memory 130 and implement the accessed control application to perform pairing with the STB. Figures 1 and 2, ¶ [0103]).  
As to claim 20, Yoon discloses the display device wherein the controller is further configured to receive, from an external source via the network interface, control information for remotely controlling the connected external device (Yoon, If a command for entering an external input mode of a specific external device (for example, STB) 200 is received through the user interface module 180, the controller 140 searches for the external devices 200 connected with the multimedia device 100 through the same network, detects the STB of the searched external devices 200, and performs pairing with the detected STB. If the command for entering the external input mode of the STB is received, the controller 140 may access the control application previously stored in the memory 130 and implement the accessed control application to perform pairing with the STB. Figures 1 and 2, ¶ [0103])(Yoon, If pairing with the specific external device 200 is completed, the user may control the specific external device 200 through the multimedia device 100 by using the remote controller 300. ¶ [0104]).  
As to claim 21, Yoon discloses the display device wherein:
the external device interface includes a plurality of external input terminals (Yoon, The external device interface module 120 may include a USB terminal, a composite Video Banking Sync (CVBS) terminal, a component terminal, an S-video terminal (analog), a Digital Visual Interface (DVI) terminal, a High Definition Multimedia Interface (HDMI) terminal, an RGB terminal, a D-SUB terminal, etc., for example. ¶ [0079]); 
a plurality of control information is stored in the memory (Yoon, If a command for entering an external input mode of a specific external device (for example, STB) 200 is received through the user interface module 180, the controller 140 searches for the external devices 200 connected with the multimedia device 100 through the same network, detects the STB of the searched external devices 200, and performs pairing with the detected STB. If the command for entering the external input mode of the STB is received, the controller 140 may access the control application previously stored in the memory 130 and implement the accessed control application to perform pairing with the STB. Figures 1 and 2, ¶ [0103]); and 
wherein the controller is configured to: 
cause the display to display a first image received via a first external input terminal among the plurality of external input terminals (Yoon, Referring to FIG. 7, a first GUI 510 is displayed on the display module 150 of the multimedia device 100. The first GUI 510 is displayed if the user selects a menu for entering the external input mode… For example, if the user who is watching broadcasting through the multimedia device 100 pushes the key button provided in the remote controller 300 or a local key button provided in the multimedia device 100 to control the external device 200, the first GUI 510 may be displayed on the display module 150. Figure 7, ¶¶ [0144 and 0145]); 
transmit, to a first external device connected via the first external input terminal of the plurality of external input terminals, a first control signal based on first control information among the plurality of control information stored in the memory (Yoon, if the user who is watching broadcasting through the multimedia device 100 pushes the key button provided in the remote controller 300 or a local key button provided in the multimedia device 100 to control the external device 200, the first GUI 510 may be displayed on the display module 150. Figure 7, ¶ [0145])(Yoon, If the command for entering the external input mode of the STB is received, the controller 140 may access the control application previously stored in the memory 130 and implement the accessed control application to perform pairing with the STB. Figures 1 and 2, ¶ [0103]); and 
recognize the first external device as corresponding to the first control information based on detecting a change in the displayed image in response to the first control signal (Yoon, A list of the external devices connected through the external device interface module 120 is included in the first GUI 510. If an area 512 corresponding to the specific external device (for example, STB) within the first GUI 510 is selected using the remote controller 300, the remote controller 300 may enter the external input mode of the STB. Figure 7, ¶ [0146]).  
As to claim 22, Yoon discloses the display device wherein based on no change in the displayed image being detected in response to the first control signal, the controller is further configured to: 
transmit, to a second external device connected via a second external input terminal of the plurality of external input terminals, a second control signal based on second control information among the plurality of control information stored in the memory (Yoon,  Referring to FIG. 11, a fifth GUI 550 is displayed on the display module 150 of the multimedia device 100. If the controller 140 enters the external input mode of the STB, the controller 140 searched for the external devices 200 connected with the multimedia device 100 through the same network. As a result, if two or more external devices 200 which are the same types as the specific external device 200, that is, STB are detected, the controller 140 controls the display module 150 to display the fifth GUI 550, thereby identifying which one of two STBS is the external device 200 to be controlled by the user. Figure 11, ¶ [0163]) (Yoon, If the command for entering the external input mode of the STB is received, the controller 140 may access the control application previously stored in the memory 130 and implement the accessed control application to perform pairing with the STB. Figures 1 and 2, ¶ [0103]); and 
recognize the second external device as corresponding to the second control information based on detecting a change in the displayed first image in response to the second control signal (Yoon, A list 552 of the same type external devices 200 as the specific external device 200 is listed in the fifth GUI 550. If the user selects STB 2 and a confirmation button 554 by using the remote controller 300, the controller 140 recognizes the STB 2 selected by the user command as the specific external device 200 which becomes a control target, that is, pairing target, and performs pairing with the STB 2. For example, the STB 1 and the STB 2 listed in the list 552 may be displayed to include a model name of each STB. Figure 11, ¶ [0165]).  
As to claim 23, Yoon discloses the display device wherein the controller is further configured to: 
cause the display to display a second image received via a second external input terminal among the plurality of external input terminals (Yoon, A list 552 of the same type external devices 200 as the specific external device 200 is listed in the fifth GUI 550. If the user selects STB 2 and a confirmation button 554 by using the remote controller 300, the controller 140 recognizes the STB 2 selected by the user command as the specific external device 200 which becomes a control target, that is, pairing target, and performs pairing with the STB 2. For example, the STB 1 and the STB 2 listed in the list 552 may be displayed to include a model name of each STB. Figure 11, ¶ [0165]) (Yoon, Referring to FIG. 7, a first GUI 510 is displayed on the display module 150 of the multimedia device 100. The first GUI 510 is displayed if the user selects a menu for entering the external input mode… For example, if the user who is watching broadcasting through the multimedia device 100 pushes the key button provided in the remote controller 300 or a local key button provided in the multimedia device 100 to control the external device 200, the first GUI 510 may be displayed on the display module 150. Figure 7, ¶¶ [0144 and 0145]); Yoon teaches the same connection to the selected external devices following a selection.
transmit, to a second external device connected via a second external input terminal of the plurality of external input terminals, a second control signal based on second control information among the plurality of control information stored in the memory (Yoon, if the user who is watching broadcasting through the multimedia device 100 pushes the key button provided in the remote controller 300 or a local key button provided in the multimedia device 100 to control the external device 200, the first GUI 510 may be displayed on the display module 150. Figure 7, ¶ [0145])(Yoon, If the command for entering the external input mode of the STB is received, the controller 140 may access the control application previously stored in the memory 130 and implement the accessed control application to perform pairing with the STB. Figures 1 and 2, ¶ [0103]); and 
recognize the second external device as corresponding to the second control information based on detecting a change in the displayed second image in response to the second control signal (Yoon, A list of the external devices connected through the external device interface module 120 is included in the first GUI 510. If an area 512 corresponding to the specific external device (for example, STB) within the first GUI 510 is selected using the remote controller 300, the remote controller 300 may enter the external input mode of the STB. Figure 7, ¶ [0146]).   
As to claim 24, Yoon discloses the display device wherein the controller is further configured to display a preset guide image overlapping with the displayed image based on detecting the change in the displayed image in response to the transmitted control signal (Yoon, Referring to FIG. 7, a first GUI 510 is displayed on the display module 150 of the multimedia device 100. The first GUI 510 is displayed if the user selects a menu for entering the external input mode. Figure 7, ¶ [0144]).  Yoon teaches the display of the first GUI, which is a preset image with the selectable input, to enable the user to select the desired input.
As to claim 25, Yoon discloses the display device wherein the transmitted control signal includes at least one of a channel up/down command, a number key input command, a menu key input command, or a direction key input command  (Yoon, The user interface module 180 forwards the signal input by the user to the controller 140 or transmits the signal from the controller 140 to the external device (for example, remote controller 300). For example, the user interface module 180 may be designed to receive and process a control signal such as power on/off, channel selection and screen setup from the remote controller 300 in accordance with various communication modes such as RF (radio frequency) communication mode and IR communication mode, or to transmit the control signal from the controller 140 to the remote controller 300. ¶ [0081]).
As to claim 26, Yoon discloses the display device wherein the memory stores different image change patterns according types of external devices (Yoon, A user may control the multimedia device 100 and the external device 200 by using the remote controller 300. For example, if the multimedia device 100 enters an external input mode of the STB, the user may control the STB by using the remote controller 300. If the multimedia device 100 enters an external input mode of the BD player, the user may control the BD player by using the remote controller 300. If the multimedia device 100 enters an external input mode of the HTS, the user may control the HTS by using the remote controller 300. ¶ [0068]), and 
wherein the controller is further configured to sequentially transmit two or more control signals to the connected external device, and recognize the connected external device based on a comparison of an image change of the displayed image with each image change pattern corresponding to the transmitted two or more control signals (Yoon,  Referring to FIG. 11, a fifth GUI 550 is displayed on the display module 150 of the multimedia device 100. If the controller 140 enters the external input mode of the STB, the controller 140 searched for the external devices 200 connected with the multimedia device 100 through the same network. As a result, if two or more external devices 200 which are the same types as the specific external device 200, that is, STB are detected, the controller 140 controls the display module 150 to display the fifth GUI 550, thereby identifying which one of two STBS is the external device 200 to be controlled by the user. Figure 11, ¶ [0163]) (Yoon, A list 552 of the same type external devices 200 as the specific external device 200 is listed in the fifth GUI 550. If the user selects STB 2 and a confirmation button 554 by using the remote controller 300, the controller 140 recognizes the STB 2 selected by the user command as the specific external device 200 which becomes a control target, that is, pairing target, and performs pairing with the STB 2. For example, the STB 1 and the STB 2 listed in the list 552 may be displayed to include a model name of each STB. Figure 11, ¶ [0165])  Yoon teaches the sequential selection of a specific external device from the list 552 and the selection of a confirmation button 554 to complete the selection of the external device.
As to claim 27, Yoon discloses the display device further comprising: 
an infrared (IR) blaster configured to transmit the control signal to the connected external device via IR (Yoon, The user interface module 180 forwards the signal input by the user to the controller 140 or transmits the signal from the controller 140 to the external device (for example, remote controller 300). For example, the user interface module 180 may be designed to receive and process a control signal such as power on/off, channel selection and screen setup from the remote controller 300 in accordance with various communication modes such as RF (radio frequency) communication mode and IR communication mode, or to transmit the control signal from the controller 140 to the remote controller 300. ¶ [0081]).
As to claim 28, Yoon discloses the display device wherein the controller is further configured to transmit the control signal to the connected external device through an Internet network (Yoon, The network interface module 113 provides an interface for connecting the multimedia device 100 with wire/wireless networks including Internet network. The network interface module 113 may include an Ethernet terminal, for example, for wire network connection. For example, Wireless LAN (WLAN) (Wi-Fi), Wireless broadband (Wibro), World Interoperability for Microwave Access (Wimax), High Speed Downlink Packet Access (HSDPA) may be used by the network interface module 113 for the wireless network connection. ¶ [0076]).  
As to claim 29, Yoon discloses the display device wherein the memory includes external device mapping information that maps the external input terminal to the connected external device connected to the external input terminal (Yoon, if a signal for requesting a GUI for a screen remote controller is received from the remote controller 300, the multimedia device 100 may control the specific external device 200 by using the GUI output through the display module 150. In this case, the memory 130 of the multimedia device 100 previously stores IR code values mapped into each function of the specific external device 200. The GUI includes options corresponding to each function of the specific external device 200. ¶ [0115]), and 
wherein the controller is further configured to generate a particular control signal using the control information of the connected external device based on the external device mapping information in response to receiving a user command (Yoon, if a signal for requesting a GUI for a screen remote controller is received from the remote controller 300, the multimedia device 100 may control the specific external device 200 by using the GUI output through the display module 150. In this case, the memory 130 of the multimedia device 100 previously stores IR code values mapped into each function of the specific external device 200. The GUI includes options corresponding to each function of the specific external device 200. If a selection command for selecting a specific option included in the GUI is received from the remote controller 300, the controller 140 detects IR code value mapped into a specific function, and the network interface module 113 transmits the detected IR code value to the remote controller 300. The remote controller 300 transmits IR signal corresponding to the transmitted IR code value to the specific external device 200. As a result, the specific external device 200 may be controlled. ¶ [0115]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Pub. No. 2017/0195609 by Kim et al. teaches a image display apparatus which includes a control device to send control signals to a peripheral device to produce images on a separate image display.

U.S. Pub. No. 2013/0088332 by Park et al. teaches a remote controller and control method for a multimedia device which controls a connected external device to produce images on the display.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691